       Case 1:19-cv-07346-AJN-KNF Document 72 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                    6/19/2020
SOUTHERN DISTRICT OF NEW YORK


  Heleen Mees,

                          Plaintiff,
                                                                    19-cv-7346 (AJN)
                   –v–
                                                                         ORDER
  City of New York, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

          On November 26, 2019, Defendants filed a motion to dismiss. Dkt. No. 23. Pursuant to

Rule 3.F of this Court’s Individual Practices in Civil Cases, Plaintiff was given an opportunity to

amend her complaint. Dkt. No. 27. On January 10, 2020, Plaintiff amended. Dkt. No. 45. On

April 21, 2019, Defendants filed new a motion to dismiss Plaintiff’s Amended Complaint. Dkt.

No. 58.

          Accordingly, the November 26, 2019 motion to dismiss the original complaint is denied

as moot. This Order resolves Dkt. No. 23.

          SO ORDERED.


Dated: June 19, 2020
        New York, New York

                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
